Citation Nr: 0100286	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-20 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as secondary to service-connected left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to service-connected left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



REMAND

The veteran served on active duty from August 1961 to October 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied the claims as not well grounded.

The veteran's service medical records reflect that he was 
treated on numerous occasions for left knee problems.  For 
example, he underwent a medial meniscectomy in 1971, a 
lateral meniscectomy in 1976, and was ultimately discharged 
from service because of his left knee disorder.  

With respect to his low back claim, the service medical 
records show that he complained of a sore back in March 1963, 
which was attributed to lumbosacral sprain.  Subsequent 
records from July 1965 note that the veteran injured his back 
while unloading milk.  Further, he was treated for low back 
pain in February 1969 after falling down stairs.  However, 
nothing in these records reflects that he was diagnosed with 
a chronic low back disorder during active service.

In regard to the right knee claim, the veteran was noted to 
have scars on the right and left patella on a January 1961 
Reserve enlistment examination, and on subsequent service 
examinations conducted in August 1971, December 1962, and 
October 1968.  He was treated for complaints of a sore right 
knee in March 1965.  Also, records from August 1976 state 
that he complained of having had surgery performed on both 
knees for "minisectomies," as well as multiple knee water 
taps.  However, the service medical records show no diagnosis 
of a chronic right knee disorder during active service.

Service connection was granted for post-operative 
chondromalacia patella, left knee, with anterolateral 
instability by a November 1977 rating decision.  A 20 percent 
disability rating was assigned, effective October 27, 1977.

In a November 1998 statement, the veteran asserted that he 
had developed problems with his right knee and low back 
secondary to his service-connected left knee disorder.

The record reflects that the veteran underwent a VA medical 
examination of the joints in December 1998.  Among other 
things, the examiner noted that he had reviewed the veteran's 
claims file, as well as his VA medical records which revealed 
treatment for diabetes type 2 and a diagnosis of 
chondromalacia of the left patella.  Further, the examiner 
noted that the veteran had X-rays done on his knee in 1995 
and 1996 which demonstrated osteoarthritis with significant 
tricompartmental degenerative disease.  X-rays of the knees 
confirmed the diagnosis of the left knee, while the right 
knee X-ray was normal.  X-ray of the back showed osteophyte 
formation C4-6; compression fractures T7, T8, and T9 with a 
30 percent loss in height; and osteophyte formation T12-L1.

At the December 1998 VA medical examination, the veteran 
reported that he had not been able to work since 1993.  He 
previously worked as a security guard but left as this 
involved walking and standing, which aggravated his knee pain 
and also aggravated the pain in his low back.  Further, the 
veteran reported that his right knee began to hurt in 
approximately 1979 or 1980, and he felt that it was because 
he favored his left knee and put more weight on  his right 
knee.  Similarly, the back pain got worse in the early 1980s.

Following examination of the veteran, the examiner diagnosed 
osteoarthritis of the left knee; low back pain with muscle 
spasm secondary to muscle strain; and compression fractures 
T7-9.  Additionally, the examiner commented that there was a 
possibility that the veteran did have pain in his right knee 
and back associated with his abnormal gait and the need to 
keep the weight off his left knee.  However, the examiner 
also stated that the physical examination and the X-ray of 
the right knee were normal.

As an initial matter, the Board notes that the VA medical 
records mentioned by the December 1998 VA examiner, including 
the X-rays from 1995 and 1996, do not appear to be in the 
documents assembled for review.  VA medical records which are 
in existence are constructively of record and the failure of 
the RO or the Board to consider any such pertinent records 
might constitute clear and unmistakable error, even though 
such evidence was not actually in the record assembled for 
appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992); 
Section 3 of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) to be codified at 
38 U.S.C.A. § 5103A(c)(2).  In circumstances such as these, 
the Board will not speculate as to the probative value, if 
any, of VA medical records not on file.  Consequently, the 
Board concludes that a remand is necessary to obtain these 
records.

The Board also concludes that clarification is necessary 
regarding the findings of the December 1998 VA examiner.  For 
example, the examiner did not diagnose a chronic right knee 
disability on this examination, and stated that X-ray and 
physical examination of the right knee were normal.  However, 
the examiner also stated that it was possible that the 
veteran did experience right knee and low back pain 
associated with his abnormal gait and the need to keep the 
weight off his left knee.  Thus, it is not clear whether or 
not the veteran has a current disability of the right knee.  
Moreover, the Board finds the examiner's etiology opinion to 
be ambiguous.  Although this opinion indicated that a 
secondary relationship was within the realm of possibility, 
the examiner provided no indication as to the degree of 
probability that the left knee had actually resulted in 
chronic right knee and low back disabilities.  When the 
medical evidence of record is insufficient, in the opinion of 
the Board, or of doubtful weight or credibility, the Board 
must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

As an additional matter, the Board notes that the RO denied 
the veteran's claims as not well grounded.  However, there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supercedes the decision of Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In the instant case, the Board is of the opinion 
that since the RO adjudicated the veteran's claim based upon 
the now invalid standard of well groundedness, and because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Since it has already been determined that this matter must be 
remanded for other reasons, the Board concludes that the RO 
should address the applicability of the Veterans Claims 
Assistance Act of 2000 to the facts of the instant case.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his low back 
and right knee problems.  After securing 
any necessary release, the RO should 
obtain those records not already on file.  

Even if the veteran does not respond, the 
RO should make a determination as to 
whether any VA medical facility has any 
additional records concerning the 
veteran, and obtain such records.

2.  After obtaining any additional 
records to the extent possible, the RO 
should return the veteran's claim file to 
the physician who conducted the December 
1998 VA joints examination for 
clarification.  The examiner must make a 
specific finding as to whether or not the 
veteran currently has a chronic 
disability of the right knee.  Further, 
the examiner must express an etiology 
opinion as to any chronic right knee 
disability that is identified, as well as 
the low back disorder; i.e., is it as 
likely as not that such disability is 
related to the veteran's period of active 
duty or to his service-connected left 
knee disorder.  If the physician who 
conducted the December 1998 VA medical 
examination is unavailable or if this 
physician feels that a new examination is 
required to respond, the veteran should 
be scheduled for examination.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 and 00-92, 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

After completing any additional development deemed necessary, 
the RO should readjudicate the issues on appeal in light of 
any additional evidence added to the record.  If the benefits 
requested on appeal are not granted to the veteran's 
satisfaction, the veteran and his representative should be 
furnished a Supplemental Statement of the Case and an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


